 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 1 of 9 PageID: 688




12/22/2020
Case ~ ii : 1 : 20-cv-05544-NLH
Robert Edward Whi.tesi.de
Fed. Reg. NI I. : 59278-056
FCI Fort Di.x Pri.s m
P.O. Box 2000
Joint Base MDL: NJ 08640


United States Di.strict Crurt
P. 0. Box 2797
Camden~ NJ     08101


Dear Clerk of Court:
      PlEE.se fi.n::l enclosed supplenental addendum No.: 15 consi.sti.ng of (5)
pages total.


Wi.th the utmost resoect to the Honorable CoJrt,
Happy New Year,
Very Truly Yours,


(JiJ~~
Inmate Robert Edward Whi.tesi.de
       Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 2 of 9 PageID: 689




                             1t -
                             ,  4
                                I




                            c{<fe nlluri
- - - - - Pa:t-e: 1Z/ZZ/ Z020-- ---
                                                                                   '
                                                                                   i·

------}/. ~w£vz·d ence,:                                                           11




                                                                                   I\



--The, Relevant fix ctof COVI0·-1'1 Tteinfecfions -
                                    '                   .                              \:


-)/i fh 5uh?e~ue,n.f' J1.or-e, Sever-e, Oui'com..e:s -
                                                                                       I




                             Toi'al Page;, : ?
                                                                                       11




      Ca5f; 1f ,l.:Z 0-cv- 0 ;5? 4 +- NLlf
 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 3 of 9 PageID: 690


                                  12/22/2020

                      Supplemental Addendum No. : 15

                         Case No. : 1: 20-cv-05544-NLH

                                New Evidence:

                The Relevant Fact of COVID-19 Reinfections

                   With Subsequent More Severe Outcomes



     Not only has it been overwhelmingly demonstrably established that BOP

has grossly mismanaged the mitigation and cmtainment of COVID-19 with:i..n

its prisons, as is well demonstrated by many clear.1 glaring failures. The

least of which is demonstrated by the well established, simple fact of

negligently continuing   to   transfer   inmates   from BOP facility   to BOP

facility, all the while, not testing transferees before transfer, but only

screening inmates for symptoms. Thus allowing many asymptomatic COVID-19

infected inmates to act as carriers of COVID-19, opening w:i..de vectors of

contagion transmission, thus infecting other BOP facilities, and possibly

BOP workers, and the community at large. And this, even while the pandemic

is still raging and BOP inmate infections are rising. And all of this in

the face of multiple congressicnal officials pleading with BOP officials to

freeze all transfers. All well documented, and well estabUshed facts.

      Furthermore, despite any well written mitigati m/containment policy

BOP places forth, the realilty is the BOP has grossly mismanaged COVID-19
inside its prison system and has failed to protect the safety and security

of its inmates. In short, BOP COVID-19 mitigation/containment policy isn't

worth the paper it is written on when in fact it substantially lacks

efficacy of actuation,·and thus clearly and simply does not match reality.

And it does not matter how much effort BOP supposes to appear to actuate,


                                   1 of 5
 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 4 of 9 PageID: 691
                       Case No. 1:20-cv-05544-NLH


when in fact their wanton negligence is manifestly self evident for all to

unbiasedly examine.

       With these well documented, well established facts as a backdrop, I

now submit new evidence i.n my case for compassionate release:

     I sub:ni.t the f ollowi.ng evidence of the continual danger, and hi.gh risk

of irreparable harm to my person as related to existing i.n th2 highly

contagious~ highly COVID-19 infected, close contact li.vi.ng condi.ti.ons of

confinement at Fort Dix Prison, with the co-factors of my compound, co-

joi.ni.ng, coalescing vulnerable health conditi.ons:

          In Support Thereof I Provide The Following New Evidence:

       There was a recent federal case in the di.strict of Illinoi.s (2020

u.S.dist LEXES 10) wherein a defendant had contracted COVID-19, having

tested positive for the corona virus on October 2, 2020.



                    I quote the Honorable Judge's opinion: ,

"In this case defendant has ;:.ontracted (2020 U.s. Di.st. LF.XIS 10) COVID-

19. having tested positive for the corona virus on Oct. 2, 2020.

On Apr. 24, 2020_ the World Health Organzati.on (WHO) issued a scientific

brief saying that the public belief that a one-ti.me infection leads to

i.mmuni.ty reJTiai.ns unproven. and is unreliable as a basis for response to the

pandemic. SEE: WHO, "Irrmuni.~y Passports" i.n the context of COVID-19, https:
                               I
//www.who.i.nt/news-room/comrr!entaries/detai.l/imrnuni.ty-pass]?Orts-i.n-the

-context-of-covid-19 (last accessed on Oct. 23, 2020).

Specifically, the. WHO says that "[ t]here is currently no evidence that

people who have recovered from COVID-19, and have anti.bodies are protected

from a second infection. Id. Given the d;_-amatic increase in confirmed cases

of COVID-19 at FCI Greenville from the ti.me of the filing of Defendant's

                                     2 of 5
 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 5 of 9 PageID: 692
                           Case,NQ• 1:20-cv-05544-NLH

when in fact their wanton-negTfgence i.s mani.fesETy self evident for all to

unbi.asedly examine.

       With these well dol'.:'.urnented, well established facts as a backdrop, I

now subrni. t new evidence in my case for compassionate release:

     I submit the following evidence of the continual danger, and high risk

of irreparable harm to my person as related to existing in the highly

contagious, highly COVID-19 infected, close contact living conditions of

confinement at Fort Dix Prison, wi.th the co-factors of my compound, co-

joi.ni.ng, coalescing vulnerable health conditions:

          In Support Thereof I Provide The Following New Evidence:

       There was a recent federal case in the di.strict of Illinois (2020

U.S.di.st LEXIS 10) wherein a defendant had contracted COVID-19, having

tested positive for the corona virus on October 2, 2020.



                    I quote the Honorable Judge's opinion: ,

"In this case defendant has contracted (2020 U.S. Di.st. LEXIS 10) COVID-

19, having tested positive for the corona virus on Oct. 2, 2020.

On Apr. 24, 2020, the World Health Organzati.on (WHO) issued a scientific

brief saying that the publi.c belief that a one-ti.me infection leads to
                                                .1
immunity remains unproven, and is unreliable as a basis for response to the
pandemic. SEE: WHO, "Immunity Passports" in the context of COVID-19, https:

I /www. who. i.nt/news-room/cornrnibntaries/detail/ imnuni. ty-passports-in-the
                                'I                          -
-context-of-covid-19 (last accessed on Oct. 23~ 2020).

Specifically, the WHO says · that "[ t ]here is currently no evidence that

people who have recovered from COVID-19 1 and have antibodies are protected

from a second infection. Id. Given the dramatic increase in c.onfi.rrned cases

of COVID-19 at FCI Greenville from the ti.me of the filing of Defendant's


                                       2 of 5
 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 6 of 9 PageID: 693
                       Case No·. 1 : 20-cv-05544-NTR


pro se motion to today, and based on the currently available scientific

data, Defendant continues to be at ri.s k of imminent harm based on his

underlying medical        conditions.    The    first   confirmed case      of   COVID-19

reinfection has already occurred in the U.S., and in that case the affected

individual suffered more severe. results from the subsequent reinfection

than he did from the original infection. SEE Mi.a Jankowi.cz, (2020 U.S.

Di.st. LEXIS 11) Bui.sness Insider; "A Navada man was reinfected with the

corona virus - the fi.rst confirmed case in the          u.s.   and the second ti.me was

worse'', ava i.lable at ht tps : / /www. business ins i.der. com/ nevada-man-f irs t-

c.onf irmed-ameri.can-coronavi.rus-re infect i.on-2020-10

(last access Oct. 23, 2020)

For some like the Defendant, who has been diagnosed with (2) underlying

medical conditions that increase the risks of COVID-19, the possibility of

reinfec ti.on presents a very real, and irnmedi.a te danger. ( U. S, v. Hood, 2020

U.S. Di.st. LEXIS 197504 (Oct.23, 2020)) Case No. 18-cr-30016.

        It is important to note that at least two BOP inmates died of COVID-

19 related complications after being deemed "recovered" and returned to

general population.       Inmate Adrian Solarzano was eonverted to recovered

status on May 10, 2020, after being asymptomati.c at FCI Termi.nal Island,

and       died      (5)        days     later       with        chest     pains.        SEE
https://www.bop.g0i1/resources/news/pdfs/20200527__press___release_,_trm.pdf

Inmate Barry Johnson tested ·I asymptomatic positive on August 27, 2020, and

after a period of isolation was returned to the general population and

found      deceased       in     his    cell      on       Sept.    23,     2020.       SEE

ht tps: / /www. bop. gov/ resources/news/pdf s/220200926___ pres s__release_j ohnaon. pdf

Neither of those "recovered" inmates showed symptoms of the virus. One of

those "recovered" inmates had no pre-exi.sti.ng health conditions at all.


                                         3 of 5
 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 7 of 9 PageID: 694


                           Case No. ·1 : 20-cv-05544..:NIB


                             Your Honor, based on:

     (A.) The fact of this new scientific finding as quoted by the World

Health Organzation: "[t]here is currently no evidence that people who have

recovered from COVID-19, and have anti.bodies are protected from a second

infection." Thus inferring that a one-time infection does n:)t lead to

immunity from contracting a second, third, forth infection and etc ... , and

that; based on the evidential findings, with possibly more severe outcomes

with each successive reinfection.

      (B.) The fact of the f i'.rst comf irmed case of COVID-19 reinfection has

already been veri.f ied in the U .s.

      (C.) The fact that; in that confirmed case, "the affected indi.vid1al

suffered more severe results from the subsequent reinfection than he did

from the original infection."

     (D.) The fact that multiple inmates with in BOP custody who originally

tested positive for COVID-19, and who were subsequently deemed recovered by

BOP medical officials, were at some moment there after subsequently again

reinfected, testing posti.ve again for COVID-19.

    (E. )The fact that inmates who had recovered from COVID-19, subsequently

later died in their prison cell.

      (F.) The fact that the Honorable Judge compassionately released the

"Defendant, who has been diJgnosed with (2) underlying medical conditions

that increase the risks of COVID-19, the possi.bli.ty of reinfection presents

a very real, and immediate danger." The same very real, and immediate

danger I continue to exist in with my own compound, co-joining, coalescing,

vulnerable, BOP documented health conditions,

       (G.) And based on the fact of the dramatic increase of COVID-19


                                       4 of 5
 Case 1:20-cv-05544-NLH Document 37 Filed 01/25/21 Page 8 of 9 PageID: 695

                          Case No. 1: 20.::cv-05544.::NI.H

i.nfecti.ons at Fort Di.x Fri.son from the ti.me of my ori.gi.nal fi.li.i.ng until

the present morn~t,. where i.n the confi.nment condi.ti.ons have become even

more egregi.ously dangerous for someone such as my self wi.th my previ.ously

established, chroni.c, vulnerable medi.cal condi.ti.ons.

      Thus based on thi.s new sci.enti.fi.c evi.dence, recent judi.ci.al opi.ni.on,
and the exponenti.ally high number of i.nfecti.ons · of COVID-19 at Fort Di.x

Fri.on, I again respectfully request to be released from thi.8 dangerous;

hi.gh ri.sk close contact confi.nement, by what ever instrument the Honorable
Court deems feasible based on the totality of my case-specific, narrowly-

drawn si.tuati.on, request bei.ng resultant i.n a protectatory i.solati.on in my

own home.




                                      5 of 5
t' D 130~   ~~ 'r         . . .·
                Case 1:20-cv-05544-NLH
se.a_boavc/1 NC Z ¥8"1(;;
                                       Document 37 •
                                                ·.i.:,
                                                       ,'P



                                                               ;;;}\'.
                                                             Research Triangle
                                                                                       2;~:
                                                       Filed 01/25/21 Page 9 of 9 PageID: 696
                                                                         ~LE~~:~;~~.          f'
                                                                                  F,legiqn •. ,;
                                                                20 JAN 202-1. .   Pi\4 3 ·'-. (.
                                                                                       1           ~.· ·-21,..-;•--
